MEMORANDUM OPINION
                                        No. 04-09-00066-CV

                                         Antonio SALTON,
                                             Appellant

                                                  v.

                               Alray JOHNSON and Tracey Johnson,
                                          Appellees

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-08657
                             Honorable Fred Shannon, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 7, 2009

REVERSED AND REMANDED

           The appellees have filed a motion, in accordance with Texas Rule of Appellate Procedure

42.1(a)(2), stating that the parties have resolved the dispute at issue and requesting this court

reverse the trial court and remand the matter for a new trial. The appellant has not notified this

court to the contrary. The motion is granted and the judgment of the trial court is hereby
                                                                             04-09-00066-CV


reversed and remanded for further proceedings consistent with this opinion. TEX. R. APP. P.

42.1(a)(2).



                                             PER CURIAM




                                           -2-